Citation Nr: 1549873	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  07-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left thumb disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1994 and from February 2003 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for this claim, the Veteran testified at a hearing at the RO in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2015).

In February 2011 the Board remanded this left thumb disorder claim, also several other claims for urinary frequency with urgency, a left shoulder disorder, a right shoulder disorder, a left ankle disorder, a right ankle disorder, a left knee disorder, and a right knee disorder.  Subsequent May and October 2012 rating decisions, on remand, granted all of those other service-connection claims and the Veteran did not, in response, separately appeal the ratings and effective date assigned for those several other disabilities, so they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues).

Also on remand, however, the Appeals Management Center (AMC) issued a November 2012 Supplemental Statement of the Case (SSOC) continuing to deny this claim of entitlement to service connection for a left thumb disorder, so this claim was returned to the Board for further appellate consideration.

In March 2013, however, the Board again remanded this claim for a left thumb disorder, also still other claims requesting higher initial ratings for residuals of a lumbar strain and bilateral (right and left) carpal tunnel syndrome.


Those initial-rating claims were remanded so the Agency of Original Jurisdiction (AOJ) could provide the Veteran a Statement of the Case (SOC) in response to his timely Notice of Disagreement (NOD) with the initial ratings assigned for those disabilities.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The AOJ provided him this required SOC in November 2013.  He did not then in response, however, file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board, so they, too, are no longer at issue.  See 38 C.F.R. § 20.200 (2015).

Consequently, only the claim of entitlement to service connection for the left thumb disorder is still in dispute.  And, regrettably, the Board must again REMAND this claim to the AOJ.


REMAND

Still further development is needed before the Board may adjudicate this claim for a left thumb disorder.

As already alluded to, the Board previously remanded this claim in February 2011, partly to have the Veteran undergo a VA compensation examination for a necessary medical opinion.  The Veteran subsequently had this requested VA examination in March 2011 for his claimed left thumb disorder.  The examiner did not specifically address this claimed disorder, however, apparently because he had not observed any actual disorder involving this particular digit during his objective clinical evaluation of the Veteran.  Nevertheless, since that March 2011 VA examiner did not provide any medical opinion specifically addressing this claimed disorder, both in terms of its presence versus absence and posited relationship with the Veteran's military service, a medical opinion concerning this was requested in October 2012.

In November 2012, to comply with that request, a physician reviewed the claims file and noted that the March 2011 VA examination had revealed a normal examination of the Veteran's left thumb and hand, with no pain or discomfort, and with normal range of motion, repetitive motion, and neuromuscular and vascular status.  She commented that examination of the left hand was comparable to the right hand.  She then opined that the Veteran's left thumb condition was less likely than not (less than 50 percent probability) incurred in, caused by, or the result of his time in active service.  In providing rationale for that opinion, she reiterated that the March 2011 VA examination had revealed a normal left thumb with full motion and structure.

That opinion notwithstanding, the Board was obligated to ensure the adequacy of that VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Despite that November 2012 opinion, which was based on a normal examination of the Veteran's left thumb in March 2011, the Court has held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection for the disability or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

These holdings are significant because VA treatment records in the file document a subcutaneous nodule on the Veteran's left thumb in April 2005, so since apparently the filing of this claim.  Consequently, the Board again remanded this claim in March 2013 to obtain a supplemental opinion from the March 2011 VA examiner addressing whether the Veteran has had a left thumb disorder at any time since separation from service (as his claim for service connection was filed in January 2005, the month of his discharge from service).  If confirmed the Veteran has had this disorder at least at some point since the filing of his claim for this disorder, the VA examiner was instructed to then address the likelihood this disorder is related to or dates back to the Veteran's service.  The examiner was also asked to consider the April 2005 treatment record regarding the Veteran's left thumb and a May 2005 VA treatment record that was obtained on remand additionally showing the Veteran underwent surgery on his left thumb, as well as 

pertinent service treatment records (STRs) indicating that in September 2003 he was seen for multiple complaints, including a lump/nodule on the tip of his left thumb. 

The examiner was also told to consider the Veteran's assertion that, as a result of loading and unloading M16 magazines several times a week and working on vehicles where he had to touch and work on hot metal during service, he began developing a lump on the thumb of his left (dominant) hand.  The examiner was reminded that the Veteran was competent to report loading and unloading M16 magazines and working on vehicles, and that the reports of such activities in service are credible, as they are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

To try and comply with this remand directive, in April 2014 the Veteran was afforded another VA compensation examination for his left thumb.  The examiner diagnosed status post excisional biopsy of giant cell tumor on flexor polices tendon sheath with residual mild chronic tendonitis.  The examiner additionally noted in the Disability Benefits Questionnaire (DBQ) the Veteran's reports of sustaining repetitive heat contact trauma to this thumb while in service, also his current symptoms that include pain with use and flare-ups that involve impaired grabbing, pinching, and grasping with this thumb and hand.

Ultimately, though, this VA examiner concluded that the Veteran's left thumb condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, this examiner stated that, although VA records indicate and confirmed the claimed pathology in the left thumb, the Veteran's in-service records provided to the examiner were unremarkable with respect to the claimed left thumb condition.  Therefore, the examiner stated there was no objective medical evidence to serve as a basis for establishing service connection for this claimed condition.


That April 2014 VA examiner's opinion is inadequate, however, because it did not consider the Veteran's lay statements regarding his left thumb condition and the circumstances in service that he contends led to his disability, despite being explicitly asked to do so in the Board's March 2013 remand instructions.  Moreover, the examiner disregarded remand instructions to consider the STRs reflecting that the Veteran was seen for complaints that included a lump/nodule on the tip of his left thumb.

An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding inadequate a VA examiner's opinion that had relied exclusively on the absence of contemporaneous medical evidence and had "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").

Because of these failings, there has not been compliance with the Board's prior remand directives, not even what could be considered acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Obtain still additional medical comment concerning the etiology of the Veteran's left thumb condition, but especially insofar as the likelihood (very likely, as likely as not, unlikely) it is related or attributable to his military service or dates back to his service.  

Although it previously was unclear whether the Veteran has had a left thumb disorder since filing his claim for this condition, it since has been confirmed he indeed does, as evidenced by the April 2014 VA examiner's diagnosis.

What remains uncertain is the etiology of this disorder, however, including particularly as mentioned in terms of its purported relationship with the Veteran's military service.  In attempting to comment on this determinative issue of causation, the April 2014 VA examiner impermissibly relied exclusively on the seeming absence of indication of actual treatment during service, such as would be reflected in the STRs.

As the Board previously pointed out, however, the STRs reflect that in September 2003 the Veteran was seen for multiple complaints, including a lump/nodule on the tip of his left thumb.  The examiner must also consider the Veteran's report that, as a result of loading and unloading M16 magazines several times a week and working on vehicles where he had to touch and work on hot metal during service, he began developing a lump on the thumb of his left (dominant) hand.

To reiterate, the Veteran is competent to report the development of a lump on his left thumb during service, as this requires only personal knowledge, not medical expertise, since it comes to him through his senses.  Therefore, in determining whether any left thumb disorder present since discharge from service was incurred in service, the examiner must specifically address the Veteran's reported symptoms having first manifested during his military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

All of this is to say that the Veteran is competent even as a layman to proclaim that he developed a lump on his left thumb during his service.  In other words, the VA examiner cannot rely exclusively on the absence of relevant treatment in the STRs for concluding instead that the Veteran did not have a left thumb disorder during his service.  And this is especially true where, as here, there is indication (in the STRs, no less) of relevant complaints referable to this thumb during the Veteran's service.


Nevertheless, the Veteran's lay statements concerning this also must be considered in light of the other evidence of record, including the medical evidence, to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

